Title: To George Washington from Lieutenant George Hurlbut, 28 August 1778
From: Hurlbut, George
To: Washington, George


          
            May it please your Excellency
            New Rochel [N.Y.] 28th August 78
          
          The fleet that were Anchor’d off Frogs point mov’d up Early this Morning, came to
            Anchor off City Island—72. Sail past this place to day, under Convoy of 4. Ships—Chief
            of them appeared to be very deeply Laden, But very few had Forage on deck—above half
            have Anchored off Heart Island, the Remainder joind the Fleet Below—they keep Constanly
            passing & Repassing from one fleet to the other—from your Obd. Servt
          
            Ge. Hurlbut
          
          
            N.B. the last of the fleet past at 2 P.M.
          
        